DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/1/21 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 6, 8-18, and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 14, and 21, “outputs a single pulse train” is vague as the claims previously discuss the use of generating “electrical stimulation signals” and it is unclear if the train and stimulation signals are the same or if they are different.  It is suggested to use in claim 1, line 10, “wherein the generated electrical stimulation signals include a single pulse train” and later reference “the” single pulse train.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 6, 8-18, and 20-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Faltys et al (2011/0190849) in view of Carbunaru (2014/0005753) or Lee (2013/0006315).  
Faltys discloses the use of an implantable stimulator housing (e.g. figures 1, 3, 4, etc.) having a circuit board/substrate (e.g. figures 10, 11, paras. 22, 23, 28, 177, etc.) that contains an ASIC and microcontroller/MCU (e.g. figure 24, etc.) where the system does have leads connected to the two channels of the Hbridge circuits (e.g. figure 1D, e0, e1; paras. 124, etc.; and therefore does have connections to the circuit 
Faltys also discloses the ASIC has a timer, oscillator, registers, power management, and stimulation circuitry to provide the stimulation (e.g. figure 24A/B, and therefore does provide for rising and falling edge triggers as the oscillator and registers work on this principal—in the alternative, see the rejection below) and the ASIC having the voltage regulator (vreg) and real time clock (rtc) (e.g. paras. 178, 209, 216, 220, 230, etc.) that sends a hardware interrupt to the MCU pin (e.g. para. 220, etc.) when there is an alarm/fault (e.g. paras. 167, 170, 178, 220, 221, etc.).  In addition, Faltys discloses the use of a power level shifter to amplify/charge pump/increase the stimulation signals (e.g. figures 12A, 12B, 24B, etc.) and the ASIC uses a counter and comparator (e.g. para. 178, etc.).  Therefore, Faltys does disclose internal signals designating a part of the ASIC from which the stimulation is sourced.
Faltys does disclose the Asic stimulation and control circuitry having multiple channels but does not disclose the stimulation and control circuitry having multiple additional channels to deliver additional electrical stimulation, where the stimulation and control circuitry inspects the stimulation signals to ensure only one channel is active at a time to apply a single pulse train and suppressing the electrical stimulation from the other channels.  
 Carbunaru discloses the use of the stimulation circuitry having arbitrator functions to inspect the stimulation signals to ensure only one channel is active at a time and suppressing the electrical stimulation from the other channels so that the stimulation pulses do not overlap and the current stays within the devices capability, and to deliver multiple different stimulations over different channels to stimulate multiple areas with one implanted device (e.g. figures 15, 16, paras. 67, 71, etc.).  Similarly, Lee discloses these elements and functions (e.g. figures 6, 7; paras. 31, 33, etc.).  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Faltys, with the stimulation and control circuitry having multiple additional channels to deliver additional electrical stimulation, where the stimulation and control circuitry inspects the stimulation signals to ensure only one channel is active at a time to apply a single pulse train and suppressing the electrical stimulation from the other channels, as taught by, and in the alternative, using rising and falling edge triggers, as is well known and common knowledge in the art (and is admitted prior art as the applicant has not specifically pointed out the errors in the examiner’s findings and/or provided evidence of non-obviousness), to provide the predictable results of stimulating multiple areas with one implanted device to better treat the patient, preventing stimulation pules from overlapping and keeping the current within the devices capability, and in the alternative for the rising and falling edge triggers, and using conventional detection of rising and falling edges to trigger when the binary state changes in analog and digital circuitry. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection necessitated by amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        11/20/21